

AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of December 18, 2017 (this “Amendment”), by and among (a) Schneider
Receivables Corporation, a Delaware corporation (the “Seller”), (b) Schneider
National, Inc., a Wisconsin corporation, as initial Servicer (the “Servicer”),
(c) Wells Fargo Bank, N.A., a national banking association (“WFB” or a
“Purchaser”), and (d) Wells Fargo Bank, N.A., a national banking association, in
its capacity as issuer of the Letters of Credit (in such capacity, the “L/C
Issuer”) and in its capacity as administrative agent for the Purchasers and the
L/C Issuer (in such capacity, together with its successors and assigns, the
“Administrative Agent” and, together with the Purchasers and the L/C Issuer, the
“Purchaser Parties”).


PRELIMINARY STATEMENT
The parties hereto are parties to that certain Amended and Restated Receivables
Purchase Agreement, dated as of December 17, 2013 (as amended, the “Agreement;”
capitalized terms used and not otherwise defined herein being used with the
meanings attributed thereto in the Agreement). The parties wish to amend the
Agreement as hereinafter provided. Accordingly, the parties hereby agree as
follows:
Section 1. Amendment. The definition of “Scheduled Termination Date” set forth
in Exhibit I to the Agreement is hereby amended and restated in its entirety to
read as follows:
“Scheduled Termination Date” means September 30, 2018.
Section 2. Representations. In order to induce the Purchaser Parties to enter
into this Amendment, each of the Seller and the Servicer hereby represents and
warrants to them, as to itself, as follows: (a) after giving effect to this
Amendment, each of the Seller’s and the Servicer’s representations and
warranties in the Agreement is true and correct in all material respects on and
as of the date hereof as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall remain true and correct
in all material respects as of such earlier date, (b) the execution and delivery
by each of the Seller and the Servicer of this Amendment and the performance of
its obligations under the Agreement as amended hereby are within its corporate
powers and authority and have been duly authorized by all necessary corporate
action on its part, (c) this Amendment has been duly executed and delivered by
each of the Seller and the Servicer, (d) the execution and delivery by the
Seller and the Servicer of this Amendment and the performance of its obligations
under the Agreement as amended hereby not contravene or violate (i) its Organic
Documents, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and (e) this Amendment constitutes the legal, valid and binding
obligation of each of the Seller and the Servicer enforceable against such
Person in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
Section 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of (a) .pdf counterparts
hereof, duly executed by each


1

--------------------------------------------------------------------------------




of the parties hereto, and (b) .pdf counterparts of a second amended and
restated Fee Letter, duly executed by each of the parties thereto, together with
payment of the upfront fee described therein.
Section 4. Miscellaneous.
4.1.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
4.2.    CONSENT TO JURISDICTION. EACH OF THE SELLER AND THE SERVICER HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY. EACH OF THE SELLER AND THE
SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SECTION 4.2 SHALL AFFECT THE RIGHT OF ANY PERSON TO BRING ANY
ACTION OR PROCEEDING AGAINST THE SELLER OR THE SERVICER OR ITS RESPECTIVE
PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
4.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS AMENDED HEREBY OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
4.4.    Ratification; Binding Effect. Except as expressly amended hereby, the
Agreement remains unaltered and in full force and effect. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including any trustee in
bankruptcy).
4.5.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Any provisions
of this Amendment which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
SCHNEIDER RECEIVABLES CORPORATION, AS SELLER


By:    /s/ Patrick C. Costello                
Name: Patrick C. Costello
Title: President


SCHNEIDER NATIONAL, INC., AS THE SERVICER


By:    /s/ Paul J. Kardish                
Name: Paul J. Kardish
Title: Corporate Secretary




WELLS FARGO BANK, N.A.,
INDIVIDUALLY AS A PURCHASER, AS L/C ISSUER AND AS ADMINISTRATIVE AGENT


By:    /s/ Patrick McConnell                
Name: Patrick McConnell
Title: Director


Signature Page to Amendment No. 1 to Amended and Restated Receivables Purchase
Agreement

